AFFIRMED; Opinion Filed January 12, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00261-CR

                           ANDRE TARWEN BROOKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-15689-U

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers

   Andre Tarwen Brooks appeals following the adjudication of his guilt for aggravated robbery

with a deadly weapon, a firearm. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The

trial court assessed punishment at forty years’ imprisonment. On appeal, appellant’s attorney

filed a brief in which he concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to